JUSTICE HEIPLE, dissenting: This appeal involves the sole issue of what constitutes sufficient corroboration of a minor’s prior statement in a sexual abuse case under section 4 — 6(4)(c) (Ill. Rev. Stat. 1985, ch. 37, par. 704 — 6(4)(c)). The majority concludes that the corroboration requirement of this section of the statute mandates corroboration on both the question of whether the minor was abused and, if so, whether the accused was the abuser. I dissent. The statute in question establishes a statutory exception to the hearsay rule for previous statements made by a minor relating to allegations of abuse or neglect. It provides: “Previous statements made by the minor relating to any allegations of abuse or neglect shall be admissible in evidence. However, no such statement, if uncorroborated and not subject to cross-examination, shall be sufficient in itself to support a finding of abuse or neglect.” (Ill. Rev. Stat. 1983, ch. 37, par. 704 — 6(4Xc).) This statute furnishes a balance between protecting the health and welfare interests of minors and protecting adults from unreliable sexual abuse charges. Section 4 — 6(4)(c) protects abused children from the traumatic ordeal of testifying openly in court. Furthermore, the statute allows a finding of abuse or neglect where the minor is found incompetent to testify. Safeguards, however, were included in the statute to ensure that a finding of abuse or neglect was not based upon a statement or statements which did not possess indicia of reliability. Consequently, the statute requires that when such statements are the sole basis of the finding, they must be corroborated and must be subject to the rigors of cross-examination. My disagreement with the majority revolves around the level of corroboration required by this statutory scheme. The majority, relying upon the case of In re Custody of Brunken (1985), 139 Ill. App. 3d 232, 487 N.E.2d 397, maintain that the identity of the abuser must be corroborated as well as the allegations of sexual abuse. Requiring corroboration as to the identity of the sexual abuser would create a situation whereby the minor’s statements could be corroborated in only two ways. First, if there were an eyewitness to the sexual attack; and second, if the assailant confesses. Such an interpretation creates a burden of proof that is nearly impossible to meet and affords a sexually abused child of tender years scant protection. It takes away with the left hand what the right hand purports to give. In short, it emasculates the statute. Corroboration is meant to supply facts sufficient to lend credence, support, and believability to a statement made by someone who will not be subject to cross-examination. In the instant case, the minor’s maternal aunt related statements made to her by the child which indicated that the minor’s father had sexually abused the child. Additionally, a Department of Children and Family Services caseworker, an investigator for the sheriff’s department, and a psychologist related statements allegedly made by the child’s mother to them which also indicated that the child had been sexually abused by the father. Doctor Ozaki then testified that, based on her physical examination of the child, the minor had been sexually abused. The doctor further stated that the physical sexual trauma to the child could not have been done by the child herself. The doctor’s testimony provides the kind of corroboration intended by the statute. This independent evidence tends to instill a degree of believability and trustworthiness in the minor’s recitation of what had occurred to her. To require full and complete corroboration as to every element of the offense renders the statute meaningless. Accordingly, I dissent.